Citation Nr: 0419504	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-15 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture of the left malleoulus with post 
traumatic arthritis and limitation of motion.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right ankle.  


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty for a period of over 17 
years and was finally separated in March 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Philippines

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2003 correspondence to the RO, Angeles University 
Foundation Medical Center reported that the veteran had been 
hospitalized from September 2, 2002, to September 7, 2002, 
due to cellulites of the left ankle and again hospitalized on 
November 11, 2002, to November 25, 2002, due to cellulites of 
the left foot and ankle, rule out (r/o) deep vein thrombosis, 
r/o chronic osteomyelitis, left ankle.  However, these 
records were not present in the claims file.  

In recent years, the veteran's service-connected residuals of 
left malleolus fracture with posttraumatic arthritis and 
right ankle degenerative arthritis were examined by VA in 
2000, 2001, and 2002.  At the time of the most recent 
examination in 2002, the veteran complained of increased 
pain, stiffness, and swelling.  X-rays showed healed left 
medial malleolar fracture with posttraumatic arthritis in the 
left ankle with malposition (ankylosis?), in the right 
talocalcaneal joint, probably due to old trauma.  Given the 
question raised on X-ray, the Board finds the 2002 
examination inadequate.

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Accordingly, 
this case is REMANDED for further development:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request that the 
veteran provide names and addresses of 
both VA and non-VA medical care providers 
who have treated the veteran for his left 
and right ankle conditions to include 
Angeles University Foundation Medical 
Center.  The AMC should take all 
necessary steps to obtain any pertinent 
records to include Angeles University 
Foundation Medical Center hospitalization 
records from September to November 2002, 
that are not currently part of the claims 
folder and associate them with the claims 
folder.  
  
3.  After completion of # 1-2 above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and severity of the left and 
right ankle disabilities.  The claims 
file, copies of the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a should 
be made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings,
including specifically active and passive 
range of motion.  He/she should also 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected left and right ankles 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  It is 
requested that the examiner provide 
explicit responses to the following 
question:  

(a)  Do the service-connected 
disabilities involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not 
be quantified, the examiner so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left and right ankle disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

(d)  With respect to recent 
hospitalizations in September 2002 and 
November 2002, the examiner is to provide 
an opinion as to whether treatment for 
left ankle cellulitis is due to his 
service-connected left ankle condition.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
for increased ratings for the service-
connected right and left ankle 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a (2003) regarding the ankle 
claims.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




